IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 450 WAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JEFFREY DONALD PETERSON,                     :
                                             :
                    Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,                : No. 451 WAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JEFFREY DONALD PETERSON,                     :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 21st day of April, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             For purposes of 42 Pa.C.S. § 9545(b)(1)(ii)’s exception to the
             Pennsylvania Post Conviction Relief Act’s requirement to file a
             petition for review within one year of the date that the judgment
             becomes final, “unless the petition alleges and proves that: . . . the
             facts upon which the claim is predicated were unknown to
             [P]etitioner and could not have been ascertained by the exercise of
             due diligence”, does counsel “abandon” his client by filing an
             appeal from the final order denying the petition for review one day
             out of time?


      Upon consideration of the Application to Withdraw as Counsel, the matter is

REMANDED to the PCRA court for a determination, within 60 days, on the specific

question of whether the application should be granted. If the application is granted, the

PCRA court is further directed to make a recommendation as to Petitioner’s eligibility for

pro se representation under the program created by this Court pursuant to In re: Pilot

Program for Pro Bono Representation, Order, No. 443 Jud. Admin. Dkt. (Pa. Mar. 5,

2015) (per curiam).     The PCRA court is authorized to conduct any fact-finding

necessary to make an informed determination consistent with this Order. Jurisdiction is

retained.




                        [450 WAL 2016 and 451 WAL 2016] - 2